Citation Nr: 0632125	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  96-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an injury to the 
right small finger.

2.  Entitlement to service connection for chronic disability 
resulting from an illness or combination of illnesses 
manifested by fatigue, shortness of breath/difficulty 
breathing, and sleep impairment claimed as secondary to the 
Persian Gulf War.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic tinea infection (skin disorder).

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
depressive disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
headache disorder.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) to include memory loss and nightmares.  

8.  Entitlement to a compensable rating for service-connected 
cystic mass, posterior of the left knee (left knee 
disability).  

9.  Entitlement to a higher disability rating for sinusitis, 
initially evaluated as 10 percent disabling.

10.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active military duty from October 1973 
to December 1976 and from November 1990 to May 1991.  He 
served in Southwest Asia from December 1990 to April 1991.  
He also had Reserve service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in North 
Little Rock, Arkansas. 

In October 1997, the Board issued a decision which denied a 
claim for reopening a claim of entitlement to service 
connection for chronic tinea infection.  The United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision in a March 1999 Memorandum Decision, and 
remanded the case for readjudication.  The case was returned 
to the Board in May 1999.  Since then, the veteran has 
perfected various appeals and the case was remanded in August 
1999, February 2002, and July 2004.

Among the issues that were certified to the Board, there 
included a claim regarding whether new and material evidence 
had been received to reopen a claim for service connection 
for the residuals of asbestos.  At his hearing held in April 
2006, before the undersigned Veterans Law Judge (VLJ), the 
veteran clarified that he is claiming that he sustained 
asbestos residuals from a VA facility where he worked 
subsequent to service discharge.  The VLJ explained to the 
veteran that the Board did not have jurisdiction over that 
claim.  Therefore, the Board will not view that issue. 

Separate claims for service connection for memory loss and 
nightmares were also certified to the Board.  The veteran 
testified at the personal hearing that the symptoms of 
nightmares and memory loss were part and parcel of his PTSD 
manifestations.  Therefore the Board will review these issues 
as part of the PTSD issue.  

In the application for benefits received by the RO in May 
2003, the veteran raised the issue of whether new and 
material evidence had been received to reopen a claim for 
service connection for residuals of left knee torn meniscus.  
Since this issue has not been developed for appellate review, 
this claim is referred to the RO for appropriate action.

The issues that pertain to the assignment of a higher 
disability evaluation for sinusitis, as well as entitlement 
to TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakably 
show that the veteran's right fifth finger disability 
preexisted his second period of active service.

2.  A right fifth finger deformity was demonstrated during 
active service.

3.  Chronic disabilities manifested by fatigue, shortness of 
breath/difficulty breathing, and sleep impairment are not of 
service origin or related to any incident of service to 
include due to an undiagnosed illness as a result Persian 
Gulf War service.

4.  In an unappealed November 1991 rating decision the RO 
denied service connection for a skin disorder.

5.  The evidence added to the record since the RO's decision 
of November 1991 is cumulative and redundant, and by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  In October 1997, the Board denied service connection for 
major depression.

7.  Evidence submitted since the October 1997 Board decision 
which denied service connection for major depression does not 
bear directly and substantially upon the specific matter 
under consideration, or is cumulative or redundant, or is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

8.  In an unappealed June 1992 rating action, the RO denied 
service connection for hearing loss.  

9.  Since the June 1992 decision denying service connection 
for hearing loss, the additional evidence, not previously 
considered, is cumulative and does not raise a reasonable 
possibility of substantiating the claim.

10.  In an unappealed October 2001 rating action, the RO 
denied service connection for headaches.  

11.  Since the October 2001 decision denying service 
connection for headaches, the additional evidence, not 
previously considered, is cumulative and does not raise a 
reasonable possibility of substantiating the claim.

12.  In an unappealed October 2001 rating action, the RO 
denied service connection for PTSD.  

13.  The evidence received since the October 2001 rating 
decision is not cumulative and raises a reasonable 
possibility of substantiating the claim.

14.  The service-connected disability of the left knee is 
manifested by a posterior 2-centimeter cyst and subjective 
complaints of pain without evidence of functional limitation.


CONCLUSIONS OF LAW

1.  The veteran's right fifth finger deformity was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  An illness or combination of illnesses manifested by 
fatigue, shortness of breath/difficulty breathing, and sleep 
impairment due to an undiagnosed illness were not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006). 

3.  The RO denied service connection for a skin disorder by a 
rating decision dated in November 1991; new and material 
evidence has not been submitted, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156 (2001).

4.  The additional evidence received since the October 1997 
Board decision is not new and material; thus, the 
requirements to reopen the veteran's claim of entitlement to 
service connection for a depressive disorder have not been 
met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156 (2001).

5.  The additional evidence received since the June 1992 RO 
decision is not new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss have not been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2006).

6.  The additional evidence received since the October 2001 
RO decision is not new and material; thus, the requirements 
to reopen the veteran's claim of entitlement to service 
connection for headaches have not been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2006).

7.  The additional evidence received since the October 2001 
RO decision denying service connection for PTSD is new and 
material; thus, the requirements to reopen the veteran's 
claim of entitlement to service connection for a cervical 
spine disability have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156 (2006).

8.  The criteria for a compensable disability evaluation for 
the left knee disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 7819 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in July 2001, August 2001, May 2004, July 
2004, September 2004, October 2004, February 2005 and April 
2006.  The content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Although the notices were not sent until after the initial 
rating denying the claims for service connection for a 
chronic disability based on an undiagnosed illness, and 
whether new and material evidence had been received to reopen 
claims of entitlement to service connection for a skin 
disorder and a depressive disorder; the Board finds that any 
defect with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General criteria for service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131.  

When a claim is based on a period of ACDUTRA, there must be 
evidence that the individual concerned died or became 
disabled during the period of active duty for training as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  See 38 U.S.C. §§ 101(2), 101(24), 1110; 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., sensorineural hearing loss) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).   

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Entitlement to service connection for right fifth finger 
deformity

A review of the October 1973 examination conducted prior to 
his entrance into his first period of duty, shows a notation, 
"no compl. to fx. finger right hand."  The record does not 
contain a separation examination.

The report of the November 1990 examination conducted prior 
to the veteran's entrance into his second period of service 
does not show a right fifth finger deformity.  However, at 
his April 1991 separation examination, a deformity of the 
right fifth digit was noted.  

A VA examination was conducted in December 1993.  There was a 
slight swan deformity of the right fifth finger noted.  A May 
1994 Persian Gulf Clinic examination report noted an angular 
deformity of the right fifth finger.   

At his personal hearing the veteran reported that he injured 
the right fifth finger during a fall in Southwest Asia.  

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137.

The Court has clarified that:

This presumption [of soundness] attaches only where there has 
been an induction examination in which the later-complained-
of disability was not detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions", 38 C.F.R. 
§ 3.304(b) (1).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
See also Cotant v. Principi, 17 Vet. App. 116 (2003).

The veteran claims that he injured his right fifth finger 
during his second period of service.  Although there was a 
previous finger injury noted at entrance into the first 
period of service, the record does not reflect the severity 
or extent of any such previous injury and there are no 
contemporaneous medical records that pertain to a right fifth 
finger injury.  Further, the medical staff simply reported 
the history as provided by the veteran without confirmation 
by a review of clinical records, or clinical examination.  
Still further there was no finger deformity noted on his 
entrance examination for the second period of service.  

The presumption of soundness at service entrance has not been 
rebutted because there is no clear and unmistakable evidence 
that demonstrates the appellant's right fifth finger 
disability existed prior to service.  That a veteran's 
history alone may be "clear and unmistakable" evidence 
sufficient to rebut the presumption of soundness is doubtful.  
See Crowe v. Brown, 7 Vet. App. 238 (1994); Paulson v. Brown, 
7 Vet. App. 466 (1995).  The presumption of soundness upon 
entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Because the evidence of record does not clearly and 
unmistakably show that the right finger condition existed 
prior to his second period of service, the presumption of 
soundness has not been rebutted.

The next critical question is whether the veteran has right 
finger deformity and, if so, whether it is related to 
service.  Post service treatment records reflect diagnoses of 
a right fifth finger deformity.  The veteran has credibly 
testified to continuous problems and self-treatment since 
service discharge.  Accordingly, in light of the veteran's 
medical history, as well as his statements and testimony, the 
Board finds that service connection for residuals of a right 
fifth deformity is warranted.

Chronic disability resulting from an illness or combination 
of illnesses manifested by fatigue, shortness of 
breath/difficulty breathing, and sleep impairment claimed as 
secondary to the Persian Gulf War

38 U.S.C.A. § 1117 provides for the enactment of regulations 
for compensation for disabilities occurring in Persian Gulf 
veterans.  Its implementing regulation, 38 C.F.R. § 3.317, 
provides that VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
including, but not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

The veteran is contending that he has chronic disability 
resulting from an illness or combination of illnesses 
manifested by fatigue, shortness of breath/difficulty 
breathing, and sleep impairment.  In this regard, the lay 
statements describing related symptoms are considered 
competent evidence.  However, a layperson is not competent to 
give a medical opinion on actual diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

While the veteran served in Southwest Asia and has complained 
of various symptoms, it is important to note that in the 
above referenced regulation one of the basic criteria for 
service connection is that the condition may not be 
attributed to any known cause.  Review of the medical 
evidence of record shows that the veteran has had extensive 
evaluations by VA.  The Board notes that the symptomatology 
of which the appellant has complained has not resulted in a 
disability which can be said to be "undiagnosed."  To the 
contrary, treatment records reflect a diagnosis that has not 
been related to service.  During the May 1994 Persian Gulf 
examination the veteran reported increased appetite, sleep 
impairment, decreased energy, mild depression, and chronic 
fatigue.  An organic diagnosis was not made during the 
examination and the examiner felt that his symptoms could be 
related to depressive disorder.  This was in part confirmed 
by the neurological evaluation in June 1999 which indicated 
that the veteran's sleep disorder was related to his 
psychological disorder.  

In regard to his symptoms of shortness of breath, a VA 
examiner in February 2003 attributed his shortness of breath 
to his sinusitis.  Further, examination in April 2003 
diagnosed chronic obstructive pulmonary disease (COPD).  
Since there is, of record, medical evidence attributing the 
appellant's chronic fatigue, sleep impairment, and shortness 
of breath to clinically diagnosed disorders, the requirements 
for entitlement to service connection under 38 C.F.R. § 3.317 
are not met.  One of the basic criteria for service 
connection under the pertinent presumptions is that the 
condition may not be attributed to any known cause, which in 
this case could be the respiratory and psychiatric disorders.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 
(1998).  As the veteran is service connected for sinusitis 
and the Board will review his claim regarding service 
connection for a depressive disorder below, the Board will 
consider only his claim for a respiratory disorder on a 
direct basis.  

The service medical records reflect no complaint or finding 
of a lung disorder.  The first evidence of this disorder was 
many years after service.  The Board notes that the record 
does not contain any medical opinion which relates his 
currently diagnosed chronic obstructive pulmonary disease 
(COPD) to the veteran's military service.  In fact, a private 
examiner in an April 2003 statement relates the veteran's 
COPD to asbestos.  Furthermore a VA examiner in December 2003 
specifically noted that the veteran's COPD was unrelated to 
military service.  The only opinion of record that relates 
the current disorder to service is that of the veteran.  As a 
layperson, however, he does not have the medical expertise to 
conclude that there is an etiological relationship between 
his disorder and military service.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that the veteran's 
respiratory disorder is of service origin.  

Criteria for reopening a claim

The Board notes that the standard for new and material 
evidence was amended.  See 38 C.F.R. § 3.156(a).  However, 
that amendment applies only to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 
2001).  Since the claims regarding service connection for 
chronic tinea infection and a depressive disorder were 
received before that date, the law in effect when the claim 
was filed is applicable.  Under the old law, new and material 
evidence meant evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

For claims received after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers; and material evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  This 
standard applies to the claims regarding PTSD, headaches, and 
hearing loss.

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Regardless of the RO's 
determination that new and material evidence had not been 
submitted, the Board must make its own determination of 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

New and material evidence to reopen a claim for a skin 
disorder

In November 1991, the RO denied service connection for a skin 
disorder on the basis that a skin disorder was first 
manifested prior to the veteran's most recent period of 
service, and was not aggravated during service.  That 
decision is final and it may only be reopened by submission 
of new and material evidence.

At the time of the November 1991 rating decision, the claims 
folder contained the entrance examination from his first 
period of duty, which did not show any evidence of a skin 
disorder.  The veteran's service entrance examination from 
November 1990 showed a notation that the veteran complained 
of scaling and water bumps underneath and on the side of his 
feet.  No treatment was shown for a skin disorder during 
service, and no skin abnormalities were shown on the service 
separation examination conducted in April 1991.  VA 
examination report in October 1991 disclosed a diagnosis of 
tinea.

In May 1993, the veteran filed an application to reopen his 
claim for service connection for a chronic skin disorder.  
Pertinent evidence associated with the claims file since the 
RO's November 1991 decision includes the veteran's testimony 
and written statements, additional service medical records 
from his second period of duty, as well as reports of VA and 
private treatment.  For reasons explained below, the Board 
finds that this evidence is not new and material.

The veteran has provided testimony at a personal hearing and 
additional written statements concerning his skin disorder.  
In regard to the veteran's statements, he has attempted to 
link his skin disorder to service.  Significantly, he has 
submitted no medical evidence to substantiate his assertions.  
Besides now stating that his skin condition was aggravated 
during his duty in Southwest Asia, he doesn't add anything to 
his earlier statements.  The Court has held that lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

Some of the medical records were not part of the record at 
the time of the November 1991 decision.  For the most part 
these records show that the veteran is continuing treatment 
for his skin disorder.  While these records show current 
diagnoses of a skin disorder, these records do not contain 
any medical opinion of a nexus between his skin disorder and 
his military service.  Furthermore, there is no objective 
evidence in the records that in any way establishes that the 
current disorder originated during service or was aggravated 
during service.  The additional medical records are, 
therefore, not new and material evidence.  As new and 
material evidence has not been submitted, the application to 
reopen the claim for service connection for a skin disorder 
is denied.




New and material evidence to reopen a claim for depressive 
disorder 

In October 1997, the Board decision denied service connection 
for major depression.  The Board determined that depression 
was first diagnosed several years after his period of 
service, and had not been medically associated with his 
period of service.  

The evidence considered at that time included the veteran's 
service medical records, which did not show treatments or 
complaints of a psychiatric nature.  Post service May 1994 VA 
hospitalization records noted that the veteran complained of 
job related anxiety complaints over the previous ten months.  
Depression was diagnosed.  VA psychiatric examination in 
September 1994 diagnosed major depression, single episode, 
moderate.  The veteran's history reflected job-related 
problems, although he attributed his psychiatric problems to 
his service during Desert Storm.  The examiner made no 
finding that the diagnosis was related to the veteran's 
periods of service. 

In June 1998, the veteran filed an application to reopen his 
claim for service connection.  Pertinent evidence associated 
with the claims file since the Board's October 1997 decision 
includes the veteran's testimony and written statements, as 
well as reports of VA and private treatment.  

Some of the medical records were not part of the record at 
the time of the October 1997 decision.  However, for the most 
part these records are unrelated to his claim.  While these 
records show current diagnoses of a depressive disorder, 
these records do not contain any medical opinion of a nexus 
between a depressive disorder and his military service.  In 
other words, this evidence does not address or contradict the 
reasoning offered in support of the earlier denial on the 
merits.  It has no bearing on the issue of service incurrence 
and, therefore, is not new and material.  See Shoop v. 
Derwinski, 3 Vet. App. 45, 47 (1992).  

The veteran has also submitted testimony and additional 
written statements concerning his psychiatric disorder.  
However, without supporting medical documentation and 
opinions, the veteran's statements by themselves, or in 
connection with evidence previously assembled, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

New and material evidence to reopen a claim for hearing loss

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In June 1992, the RO denied service connection for hearing 
loss on the basis that a hearing disorder was first 
manifested prior to the veteran's period of service, and was 
not aggravated during service.  That decision is final and it 
may only be reopened by submission of new and material 
evidence.

Service medical records show that the veteran's hearing was 
tested on entrance into military service.  At the examination 
conducted at entrance to service in October 1973, the pure 
tone threshold at the frequencies of 500, 1000, 2000, and 
4000 hertz were 15, 15, 15, and 25, in the right ear, 
respectively, and 30, 20, 30, and 30, respectively, in the 
left ear.  There is no service discharge examination report 
of record.  However, at the National Guard enlistment 
examination in July 1983, the pure tone threshold at the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 5, 
10, 10, 20, and 15, in the right ear, respectively, and 20, 
10, 10, 10, and 10, respectively, in the left ear.  At the 
National Guard retention examination in September 1987, the 
pure tone threshold at the frequencies of 500, 1000, 2000, 
3000, and 4000 hertz were 50, 40, 40, 40, and 60, in the 
right ear, respectively, and 40, 30, 25, 35, and 25, 
respectively, in the left ear.  

In May 2003, the veteran filed an application to reopen his 
claim for service connection for hearing loss.  Pertinent 
evidence associated with the claims file since the RO's June 
1992 decision includes the veteran's testimony and written 
statements, additional service medical records, as well as 
reports of VA and private treatment.  

The veteran's statements regarding his hearing loss are 
sparse, for the most part.  He doesn't add anything to his 
earlier statements.  The veteran continues to suggest that he 
has a hearing loss disorder that had its onset during 
military service in the 1970s.  These statements are in 
essence cumulative and redundant.  

In regard to the additional medical records, for the most 
part they are unrelated to the veteran's hearing loss.  VA 
outpatient records show that he complains of hearing loss on 
occasion.  Importantly, these records do not contain any 
medical opinion of a nexus between the hearing loss and his 
military service.  Again, this evidence does not address or 
contradict the reasoning offered in support of the prior 
decision.  It has no bearing on the issue of service 
incurrence and, therefore, is not new and material.  
Therefore, the RO's decision in June 1992 remains final, and 
the claim is not reopened.

New and material evidence to reopen a claim for headaches

In October 2001, the RO denied service connection for 
headaches.  The RO determined that there was no evidence of 
headaches during service and his headaches were not caused by 
military service.  That decision is final.

The evidence considered at the time of the denial included 
service medical records, which did not show treatment for 
headaches.  Post service VA outpatient records dated in May 
1994 show that the veteran complained of frequent headaches.  
No diagnosis was given.  In July 2000, VA outpatient records 
show that the veteran complained of migraine headaches.  The 
diagnosis was headaches, unsure of etiology, migraine versus 
tension, blood pressure may also be contributing.    

In May 2003, the veteran filed an application to reopen his 
claim for service connection for headaches.  Pertinent 
evidence associated with the claims file since the RO's 
October 2001 decision includes the veteran's testimony and 
written statements, as well as reports of VA and private 
treatment.  

In regard to the veteran's statements, he doesn't add 
anything to his earlier statements.  The veteran continues to 
suggest that he has headaches that had their onset during 
military service.  These statements are in essence cumulative 
and redundant.  

In regard to the additional medical records, for the most 
part they are unrelated to the veteran's headaches.  VA 
outpatient records show that he continues to complain of 
severe headaches on occasion.  Importantly, these records do 
not contain any medical opinion of a nexus between the 
headaches and his military service.  In fact, diagnoses 
indicate that the etiology of the veteran's headaches is 
unknown.  As none of the evidence added to the record since 
the 2001 decision, is competent medical evidence reflecting 
that his headaches are related to service, the Board 
concludes that it does not constitute new and material 
evidence sufficient to reopen the claim for service 
connection for headaches.  

New and material evidence to reopen a claim for PTSD

Service connection for PTSD was previously denied by the RO 
in the October 2001 decision.  The RO determined that the 
veteran did not have a clear diagnosis of PTSD.  That 
decision was not appealed, and is now final.  

Evidence of record at the time of the prior denial in October 
2001 includes the service medical records, VA treatment and 
examination reports, and written statements of the veteran.  
The service medical records do not show any complaints or 
diagnoses regarding a psychiatric disorder.  VA outpatient 
showed that the veteran was being treated for depression and 
anxiety.  A May 1994 National Guard examination report 
included a diagnosis of PTSD.  The evidence also included a 
lay statement regarding the veteran's past and then current 
behavior.  The veteran also submitted a PTSD questionnaire 
regarding his stressors.  

In May 2003, the veteran filed an application to reopen his 
claim for service connection for PTSD.  Pertinent evidence 
associated with the claims file since the RO's October 2001 
decision includes the veteran's testimony and written 
statements, as well as reports of VA treatment and a report 
from a private physician.  

Significantly, the new evidence received in connection with 
this claim includes a September 2004 VA outpatient report 
which includes a diagnosis of PTSD.  The VA outpatient 
records show that the veteran requested and was granted 
admittance to a VA PTSD program.  In reviewing these records 
of treatment, in a light most favorable to the veteran, the 
Board finds that this evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Therefore, it is concluded that the veteran's claim 
has been effectively reopened.  As additional action is 
required by the RO, the issue is remanded to the RO for 
development and readjudication on the merits, as discussed 
below.

Increased rating for left knee disability

In March 1991, the veteran complained of a knot on the back 
of his left knee.  The examiner indicated that this was 
probably a Baker's cyst.  Based on inservice treatment, 
service connection was granted for a cystic mass on the 
posterior of the left knee.  A noncompensable evaluation was 
assigned.  This evaluation has been in effect since then.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Under Diagnostic Code 7819, benign skin neoplasms are rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805); or impairment of function. 38 C.F.R. § 4.118, 
Diagnostic Code 7819.  The veteran's disability does not 
involve scarring or disfigurement of the head, face, or neck.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion is limited to 60 degrees.  A 10 
percent rating is warranted when it is limited to 45 degrees, 
and a 20 percent rating is warranted when it is limited to 30 
degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

The Board finds, based on the evidence of record that the 
appellant is not entitled to a compensable evaluation for the 
left knee disability.  The recent clinical evidence from VA 
examination in October 2004 shows that there were essentially 
no symptoms associated with the left knee apart from the 
presence of the cyst and subjective pain reported by the 
veteran.  There was a 2-cemtimeter cystic mass along the 
proximal posterior medial aspect of the left thigh.  The 
veteran had full range of motion of the left knee.  There was 
no significant discomfort on full flexion or extension.  The 
knee was stable to varus and valgus stress in full extension, 
as well as to 30 degrees of flexion.  There was a negative 
patella grind.  Furthermore, the examiner reported that the 
knee was nontender to palpation along the medial and patella 
facets, as well as along the medial and lateral joint lines.  
The quadriceps and hamstring strength was 5/5.  The left knee 
was sensate to light touch.  

The Board acknowledges that the VA examiner indicated that it 
was conceivable that pain could limit function if he stood on 
his feet all day; however, while the veteran is competent to 
report his symptoms, subjective complaints of pain without 
objective evidence of the presence of pain do not warrant a 
compensable evaluation.  He has not identified any functional 
limitation that would warrant a compensable rating under the 
applicable rating criteria.  Consequently, the preponderance 
of evidence is against the claim for a higher rating.  
38 U.S.C.A. § 5107.    



ORDER

Service connection for a right fifth finger deformity is 
granted.

Entitlement to service connection for chronic disability 
resulting from an illness or combination of illnesses 
manifested by fatigue, shortness of breath/difficulty 
breathing, and sleep impairment claimed as secondary to the 
Persian Gulf War is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for a skin disorder, the 
appeal is denied

New and material evidence not having been submitted to reopen 
a claim for service connection for a depressive disorder, the 
appeal is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for hearing loss, the appeal 
is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a headache disorder, the 
appeal is denied.

The claim for service connection for PTSD is reopened.  To 
this extent only, the appeal is granted.

A compensable evaluation for cystic mass, posterior left knee 
is denied.


REMAND

In light of the reopening of the claim for service connection 
for PTSD, further examination and opinion is needed.  

In April 2003, the RO notified the veteran of the grant of 
service connection for sinusitis.  In statement received in 
May 2003, the veteran requested an increase in disability 
evaluation.  The Board construes this as a notice of 
disagreement (NOD) to the April 2003 rating assigned for 
sinusitis.  The RO has not issued a statement of the case 
(SOC).  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, the Board finds that this issue is intertwined 
with the issue of entitlement to a TDIU which the Board 
defers pending resolution of the sinusitis rating and PTSD 
claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
provide as much detailed information as 
possible concerning the circumstances of 
his alleged PTSD stressors, to include 
the approximate dates, places, and 
identifying information concerning any 
other individuals involved in the events, 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  Thereafter if the veteran has 
provided sufficient information, the RO 
should attempt to verify his claimed 
stressors.   

2.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA 
psychiatric examination by a psychiatrist 
to determine the etiology of any 
currently present PTSD.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  The examination and the 
report thereof should be in accordance 
with DSM-IV.  Following examination of 
the veteran, review of his pertinent 
medical history, the examiner should 
identify all currently present acquired 
psychiatric disorders.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.

3.  The RO should issue a statement of 
the case (SOC) with respect to the 
evaluation assigned to the service 
connected sinusitis.  The veteran is 
advised that a timely substantive appeal 
will be necessary to perfect the appeal 
to the Board.  38 C.F.R. § 20.302(b).  
Then, only if the appeal is timely 
perfected, this issue is to be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


